Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,835,525. Although the claims at issue are not identical, they are not patentably distinct from each other because‘525 claims method of treating proliferative disease having C-KIT mutation, or inhibiting the mutation in a subject suffering from a proliferative disease comprised of identifying the subject having a constitutively active kinase domain mutant C-KIT or over expression of C-KIT, and administering to the subject having the proliferative disease, a therapeutically effective amount of crenolanib.  The claims herein are generic to the claims of ‘525.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,251,877. Although the claims at issue are not identical, they are not patentably distinct from each other because‘877 claims method of treating proliferative disease having a C-KIT mutation,  or inhibiting the mutation comprised identifying the subject having a proliferative disease positive for a constitutively active kinase domain mutant C-KIT and administering to the subject having the proliferative disease, a therapeutically effective amount of crenolanib. The claims herein are generic to the claims of ‘877.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,889,127. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘127 claims method of treating proliferative disease having C-KIT mutation or inhibiting the mutation in a subject suffering from a proliferative disease comprised of identifying the subject having a proliferative disease positive for a constitutively active mutant C-KIT, and administering to the subject effective amount of crenolanib. The claims herein are generic to the claims of ‘127.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,480,683. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘683 claims method of treating proliferative disease having C-KIT mutation, or inhibiting the mutation in a subject having or suspected of having a proliferative disease positive for a constitutively active mutant C-KIT, comprised of identifying the subject having a proliferative disease positive for a constitutively active mutant C-KIT and administering to the subject effective amount of crenolanib. The claims herein are generic to the claims of ‘683.

Claim Rejection 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heymach et al. (US 2013/0230511, IDS ) in view of Henrich et al. (“The effect of crenolanib (CP-868596) on phosphorylation of imatinib-resistant D824V PDGFRA activating mutation associated with advanced gastrointestinal stromal tumors,” Journal of Clinical Oncology, 20 May 2011, Vol. 29, No. 15, sup Suppl. 1, Abstract Number 10012, IDS) Kath et al. (US 2005/0124599, IDS), Miettinen (Kit (CD117): A review on expression in normal and neoplastic tissues, and mutations and their clinicopathologic correlation,” Appl. Immunohistochem Mol. Morphol. 2005, Vol. 13, No. 3, pp205-220, IDS), and  Tabone et al. (“KIT overexpression and amplification in gastrointestinal stromal tumors(GISTs),”  Biochimica et Biophysica Acta, 2005, 1741, pp 165-172),  . 
Heymach et al. teaches a method for treating cancer comprising selecting a patient determined to have a cancer with an elevated KDR, PDGFR or KIT level and treating the patient with a VEGF/VEGFR, PDGFR or KIT pathway inhibitor. It is taught that a patient determined to have an elevated PDGFR or KIT level may be treated with either a PDGFR or KIT pathway inhibitor (paragraph 0006). The treatment method includes use of a secondary therapy such as a second drug (paragraph 0008). Suitable PDGFR pathway inhibitors include crenolanib (paragraphs 0009, 0067). The types of cancer that are treatable by the method include melanomas and gastrointestinal stromal cancer (paragraphs 0022, 0061). It is noted that Heymach et al. teaches that the C-KIT protein taught is designated as KIT or C-KIT and various other designations as recited in paragraph 0049. Heymach et al. teaches that cancer cells exhibit a wide range of resistance/susceptibility to various anti-cancer therapies and it has been difficult to predict whether a particular cancer will be resistant or susceptible to any given therapy; therefore, it is well known in the art that cancers will be refractory to some drugs(paragraph 0005). 
Heymach et al. does not teach expressly the identification and treatment of a subject having a proliferative disease positive for a constitutive active C-KIT, or having overexpressed C-KIT, and the type of administration as herein specified. 
However, as discussed above, proliferative disorder with C-KIT overexpression is interpreted as read on any proliferative disorder associated with C-KIT. Heirich et al. teach that crenolanib is known for treatment of GIST, particularly advanced and/or imatinib-resistant GIST.  See, the entire documents. Miettinen teaches that C-KIT mutation are common among GIST, such as K642E. Further, Imatinib mesylate treatment of the cancer may lead to resistance due to a further KIT mutation, such as V654A, T670I, D816G etc. See, particularly, page 208. Miettinen et al. further teach that KIT is expressed in various cancers, such as sarcomas, pulmonary and other small cell carcinomas, myeloid leukemia, GISTs, etc. See, particularly, the abstract. Kath et al. teaches compounds of Formula 1 and specifically 1-{2-[5-(3- morpholin-4-yl-propoxy)-benzoimidazol-l-yl]-quinolin-8-yl}-piperidin-4-ylamine and its  pharmaceutically acceptable salts and solvates, which is used to treat abnormal cell growth in a mammal (paragraphs 0006-0011,0088-0089). The abnormal cell growth is cancer and includes cutaneous or intraocular melanoma (paragraphs 0095-0096, 0125). Kath et al. teaches that the compositions are suitable for oral administration, for parenteral injection and for topical administration, meeting the limitations of claims 8 and 17. Pharmaceutically acceptable salts of the compound include acetate, citrate, hydrochloride, lactate, phosphate and succinate (meeting the limitation of claims 9 and 18). The method of the invention teaches combining an addition agent with the compound of formula 1 (paragraphs 0106, 0121, 0199). Tabone et al. reveal that 95% of gastrointestinal stromal tumor (GISTs) express KIT and 70% exhibit activated mutation. See, particularly, the abstract.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to identify a subject suffering from a proliferative disease positive for a constitutively active mutant C-KIT or overexpression of C-KIT, and to use crenolanib for treating the subject, such as patients having Gastrointestinal stromal tumor positive for a constitutive active c-KIT, or with c-KIT overexpression, including those relapsed/refractory to imatinib mesylate with C-KIT mutation of V654A, T670I, D816G.  
A person of ordinary skill in the art would have been motivated to identify a subject suffering from a proliferative disease positive for a constitutively active mutant C-KIT or overexpression of C-KIT, and to use crenolanib for treating the subject, such as patients having Gastrointestinal stromal tumor positive for a constitutive active C-KIT, or with C-KIT overexpression, including those relapsed/refractory to imatinib mesylate with C-KIT mutation of V654A, T670I, D816G,  because crenolanib is known to potently inhibits cell proliferation in cancer expressed with C-KIT, particularly, in C-KIT mutated Gastrointestinal stromal tumor cells, particularly advanced and/or imatinib-resistant GIST, which has been known for C-KIT mutation . As to the limitation “ inhibiting or reducing mutant C-KIT tyrosine kinase activity or expression in the subject,” note, the instant claims are directed to affecting a biochemical pathway with an old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (GIST) for the compounds, e.g., crenolanib, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical  intermediates. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. 
Furthermore, it is obvious to vary and/or optimize the amount of crenolanib provided in the composition and the administration regimen, according to the guidance provided by Heymach et al., to provide a composition having the desired properties such as the desired concentrations and the proper administration regimen to provide effective treatment for a proliferative disease (limitations recited in claims 4, 5, 17). As to the effective amounts of crenolanib, it is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the employment of the well-known pharmaceutically acceptable salts such as besylate salt, chloride salt, as recited in claims 9 and 18, would have been within the purview of ordinary skill in the art.  As to Claim 25, reciting “step of determining identifying a subject in need of cancer therapy caused by uncontrolled C-KIT tyrosine kinase activity,” the claim would have been obvious because crenolanib has been particularly known for inhibiting the activity of C-KIT, and, thereby, treating cancer associated with such activity.  As to claims 11-13, and 20-23, note, it would have been obvious to employ crenolanib, either alone, or in combination with other known anticancer agent,  for treating any cancer patients with C-KIT mutation, including both adult and pediatric subjects, and those newly diagnosed and those of relapsed/refractory cancers because crenolanib has been known generally for treatment of the cancers. As to the further employment of other known anticancer agent, note, it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Claims 1-25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kath et al. (US 2005/0124599, IDS) in view of Henrich et al. (“The effect of crenolanib (CP-868596) on phosphorylation of imatinib-resistant D824V PDGFRA activating mutation associated with advanced gastrointestinal stromal tumors,” Journal of Clinical Oncology, 20 May 2011, Vol. 29, No. 15, sup Suppl. 1, Abstract Number 10012) and Miettinen (Kit (CD117): A review on expression in normal and neoplastic tissues, and mutations and their clinicopathologic correlation,” Appl. Immunohistochem Mol. Morphol. 2005, Vol. 13, No. 3, pp205-220, IDS), and  Tabone et al. (“KIT overexpression and amplification in gastrointestinal stromal tumors(GISTs),”  Biochimica et Biophysica Acta, 2005, 1741, pp 165-172),  
Kath et al. teaches compounds of Formula 1 and specifically 1-{2-[5-(3- morpholin-4-yl-propoxy)-benzoimidazol-l-yl]-quinolin-8-yl}-piperidin-4-ylamine (crenolanib) and its  pharmaceutically acceptable salts and solvates, and method of using the same for treatment of abnormal cell growth in a mammal (paragraphs 0006-0011,0088-0089). The abnormal cell growth is cancer and includes cutaneous, gastric cancer, or intraocular melanoma, small intestine cancer (paragraphs 0095-0096, 0125). Kath et al. teaches that the compositions are suitable for oral administration, for parenteral injection and for topical administration, meeting the limitations of claims 6 and 17. Pharmaceutically acceptable salts of the compound include acetate, citrate, hydrochloride, lactate, phosphate and succinate (meeting the limitation of claims 9 and 18). The effective amount of the compound is preferably in the range of 1 to 35 mg/per kg body weight per day in single or divided doses. For a 70 kg human, this would amount to about 0.05 to about 7 g/day, preferably about 0.2 to about 2.5 g/day. See, paragraph [0198]. The method of the invention teaches combining an addition agent with the compound of formula 1 (paragraphs 0106, 0121, 0199).
Kath et al. do not teach expressly the employment of crenolanib for treatment of subject having a proliferative disease positive for a constitutively active mutant c-KIT, or a cancer expressed with c-KIT.
However, Miettinen teaches that c-KIT mutation are common among GIST, such as K642E. Further, Imatinib mesylate treatment of the cancer may lead to resistance due to a further KIT mutation, such as V654A, T670I, D816G etc. See, particularly, page 208. Miettinen et al. further teach that KIT is expressed in various cancers, such as sarcomas, pulmonary and other small cell carcinomas, myeloid leukemia, GISTs, etc. See, particularly, the abstract. Heirich et al. teach that crenolanib is known for treatment of GIST, particularly advanced and/or imatinib-resistant GIST.  See, the entire documents. Tabone et al. reveal that 95% of gastrointestinal stromal tumor (GISTs) express KIT and 70% exhibit activated mutation. See, particularly, the abstract.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to use crenolanib for treatment of patients of cancer expressed with c-KIT, such as GIST having a proliferative disease positive for a constitutively active mutant C-KIT, particularly, those resistant to imatinib .
A person of ordinary skill in the art would have been motivated to use crenolanib for treatment of patients of cancer expressed with c-KIT, such as GIST having a proliferative disease positive for a constitutively active mutant c-KIT, particularly those resistant to Imatinib because the compound is known to be effective for treatment of GIST that have different KIT mutation from those sensitive to Imatinib. The further employment of other anti-cancer agent would have been obvious since it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. Further, the employment of different agent would have expected to increase the therapeutic efficacy since different agents have different targets.  As to the effective amounts of crenolanib, it is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the employment of the well-known pharmaceutically acceptable salts such as besylate salt, chloride salt, as recited in claims 9 and 18, would have been within the purview of ordinary skill in the art.  As to Claim 25, reciting “step of determining identifying a subject in need of cancer therapy caused by uncontrolled C-KIT tyrosine kinase activity,” the claim would have been obvious because crenolanib has been particularly known for inhibiting the activity of C-KIT, and, thereby, treating cancer associated with such activity.  As to claims 11-13, and 20-23, note, it would have been obvious to employ crenolanib, either alone, or in combination with other known anticancer agent,  for treating any cancer patients with C-KIT mutation, including both adult and pediatric subjects, and those newly diagnosed and those of relapsed/refractory cancers because crenolanib has been known generally for treatment of the cancers. As to the further employment of other known anticancer agent, note, it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627